Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-2, 9-10, and 18-20 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119 is acknowledged.

Claim Rejections 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 9-10, and 18-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by “Contention-free Mobile Access For Handover To A Relay Base Station With Wireless Backhaul” by Oroskar US 9949195 B1 (“Oroskar”)

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


With regard to claims 1, 9, and 17, MediaTek discloses a random access method (and related terminal and medium) applied to a terminal, the method comprising:	receiving first resource configuration information sent by a network device, wherein the first resource configuration information is used to indicate M first frequency resources and N second frequency resources, and M and N are positive integers greater than or equal to 1 (Oroskar at 2:38-56 where the base station, a network device, sends information to a wireless communication device including resource information about multiple channels. Also see 8:30-60 for further elaboration on this point.) ;	sending a random access request on a target first frequency resource to the network device (Oroskar at 9:20-34 where the WCD sends a request on the primary channel for new resources. also see 8:61-9:1.  2:61-3:5 also discloses where the WCD sends a request for handover back to the base station);	and receiving a random access response sent by the network device on a target second frequency resource, wherein the target first frequency resource is a free frequency resource in the M first frequency resources, and the target second frequency resource is a free frequency resource in the N second frequency resources (Oroskar at 10:4-19 where the WCD is moved to new first and second frequency resources on the basis of the WCD’s request). 

With regard to claims 2, 10, and 18 , Oroskar discloses the random access method (and related terminal and medium) according to claim 1, wherein, before sending a random access request on a target first frequency resource to the network device, the method further comprises:	monitoring some or all first frequency resources in the M first frequency resources (Oroskar 9:21-10:4 where the system keeps monitoring the first resources and adjusts as necessary.);	and if the terminal detects that Y first frequency resources in the some or all first frequency resources are free, using at least one of the Y first frequency resources as the target first frequency resource, wherein Y is less than or equal to a quantity of the some or all first frequency resources (Id. Where there are specifically set aside contention-free resources which are a subset of the initial resources).



Claim Rejections 35 U.S.C. § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20  are rejected under 35 U.S.C. 101
Claims 18-20 recite a “computer-readable storage medium”.   ¶¶177-179 Applicants’ specification when defining this term fails to exclude transitory embodiments (e.g. wireless signals).   This fails to come within one of the four statutory categories of invention under 35 U.S.C. 101, since carrier waves, which are signals, are not patentable under 35 U.S.C. 101.   

Allowable Subject Matter
Claims 3-8, 11-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (with the exception of Claim 20 which would also need to overcome its 35 U.S.C. § 101 issues).  

Documents Considered but not Relied Upon
The documents below were considered.
A. “BWP ambiguity for Contention-Based RACH Procedure by MediaTek, 3GPP TSG-RAN WG2 Meeting #101, March 2, 2018 (“MediaTek”)

B. METHOD FOR ALLOCATING RANDOM ACCESS RESOURCES, BASE STATION, READABLE STORAGE MEDIUM AND ELECTRONIC DEVICE US 20180368186 A1 Gu et al (“Gu”)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642